Title: To James Madison from Elizabeth Parke Custis, ca. 22 January 1811 (Abstract)
From: Custis, Elizabeth Parke
To: Madison, James


Ca. 22 January 1811. Wishes to be “the humble instrument to serve my country; and you, Sir, by telling you the claims of a good Man, and securing to you an honourable Agent in a foreign land.” Is not “so vain as to imagine that the President of the United States will let me dictate who he shall depute to serve him” but wishes to seek his “protection and patronage” for David Bailie Warden. Observed Warden as a stranger in JM’s drawing room and believed that his “countenance denoted a man of Sorrow.” Learned that he had been displaced from his post by Armstrong in favor of Alexander McRae and resolved to obtain information from those who had known him in France. Wrote to Captain Fenwick for this purpose and encloses his reply [not found]. “His letter speaks for itself. I fervently pray that it may influence you in favour of his friend.” Praises Fenwick as a man of truth and honor and begs JM to hear the voice of “the adopted Child of Washington who knows and esteems you—who prays that you may live long possesed of the love and gratitude of our Country. When my voice ascends to the throne of God, this is one of its most fervent prayers.”
